UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-4064


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TROY ALLEN MOORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:02-cr-10059-JPJ-PMS-1)


Submitted:   May 5, 2016                      Decided:   May 10, 2016


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Brian J. Beck,
Assistant Federal Public Defender, Abingdon, Virginia, for
Appellant. John P. Fishwick, Jr., United States Attorney,
Kevin L. Jayne, Special Assistant United States Attorney,
Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In    2003,       a    federal       jury    convicted      Troy       Allen     Moore    of

several counts related to firearm and drug possession.                                        Moore

was sentenced to 90 months of imprisonment, followed by 5 years

of supervised release.                    The district court subsequently revoked

Moore’s      supervised            release    and      sentenced    him       to   30    days    of

imprisonment, followed by 2 years of supervised release.                                      After

Moore’s release from incarceration, the court again found that

Moore    had    violated            the    terms    of    his    supervised        release      and

imposed a sentence of six months of imprisonment, followed by

two years of supervised release.                         Moore now appeals.              For the

reasons that follow, we affirm.

       Moore first argues on appeal that the district court erred

in     admitting         a    laboratory       report       of    the     analysis       of     the

substances         he    possessed         without       conducting      a    balancing        test

pursuant      to    Fed.       R.    Crim.    P.    32.1(b)(1)(C).            Here,     however,

Moore       offered          the    report     into       evidence.          “Under     ordinary

circumstances, this court will not consider alleged errors that

were invited by the appellant.”                        United States v. Hickman, 626
F.3d 756,       772       (4th    Cir.    2010).         Under       the    invited        error

doctrine, “a court can not be asked by counsel to take a step in

a case and later be convicted of error, because it has complied

with such request.”                  United States v. Herrera, 23 F.3d 74, 75

(4th Cir. 1994) (internal quotation marks omitted).                                We conclude

                                                   2
that Moore invited any error in the district court’s admission

of the report as part of his trial strategy and we therefore

decline to consider this assignment of error on appeal.                   See

United States v. Lespier, 725 F.3d 437, 451 (4th Cir. 2013)

(only recognized exception to the invited error doctrine where

noticing error would be necessary to preserve the integrity of

the judicial process or prevent a miscarriage of justice; no

such circumstances exist where defendant invited error as part

of sound trial strategy).

     Moore also argues that the district court erred in finding

that he was guilty of driving under the influence.               We review a

district court’s decision to revoke supervised release for abuse

of   discretion,     and    review    the    court’s    factual     findings

underlying the revocation for clear error.              United States v.

Padgett, 788 F.3d 370, 373 (4th Cir.), cert. denied, 126 S. Ct.
494 (2015).       The district court need only find a supervised

release violation by a preponderance of the evidence; “[t]his

standard requires only that the existence of a fact be more

probable than its nonexistence.”          Id. at 374 (internal quotation

marks   omitted).     We   have   thoroughly    reviewed   the   record   and

conclude that the district court did not abuse its discretion in

revoking Moore’s supervised release.

     We therefore affirm the judgment of the district court.              We

dispense   with     oral   argument   because     the   facts     and   legal

                                      3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4